Case 1:17-cv-23941-DPG Document 215 Entered on FLSD Docket 06/03/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   BRIDGEHEAD CONTAINER SERVICES
   LTD.,

          Plaintiff,

   v.                                                CASE NO.: 17-23941-CV-GAYLES
                                                     (COHN)
   ANGEL DONES, JR.,

         Defendant.
   _____________________________________/

                                      NOTICE OF SERVICE

         I hereby certify that, on May 28, 2021, a copy of the Answer of Bank of America to the

  Writ of Garnishment [ECF 202], and a copy of the Notice to Defendant of Right Against

  Garnishment of Wages, Money, and Other Property was mailed to Defendant Angel Dones, Jr.

  and Third-Party Irene Dones by First Class U.S. Mail to 176 Paloma Drive, Coral Gables,

  Florida 33143.

  Dated: June 3, 2021.

   /s/ Christopher J. Lyon                       MCLEOD BROCK LAW, PLLC
   J. Stephen Simms, admitted pro hac vice
   Christopher J. Lyon, admitted pro hac vice     /s/ Lindsey C. Brock III
   Simms Showers LLP                             Lindsey C. Brock III
   201 International Circle, Suite 230           Florida Bar No. 971669
   Baltimore, MD 21030                           Michael W. McLeod
   Tel: 410-783-5795                             Florida Bar No. 956831
   Fax: 410-510-1789                             Mailing Address:
   Email: jssimms@simmsshowers.com               9995 Gate Parkway North, Suite 400
   Email: cjlyon@simmsshowers.com                Jacksonville, FL 32246
                                                 904-996-1100 Office
                                                 Email: lindsey@mcleodbrock.com
                                                 Secondary E-Mail: jennifer@mcleodbrock.com

                       Counsel for Plaintiff Bridgehead Container Services Ltd.
Case 1:17-cv-23941-DPG Document 215 Entered on FLSD Docket 06/03/2021 Page 2 of 2




                                  CERTIFICATE OF SERVICE

         I hereby certify that on the 3rd day of June, 2021, I electronically transmitted the foregoing

  document to the Clerk of Court using the ECF System. Based on the records currently on file, the

  Clerk of Court will transmit a Notice of Electronic Filing to the following ECF registrants:

                 J. Stephen Simms, Esq.
                 Christopher J. Lyon, Esq.
                 jssimms@simmsshowers.com
                 cjlyon@simmsshowers.com

                 Michael W. McLeod, Esq.
                 mmcleod@mcleodbrock.com
                 michelle@mcleodbrock.com

                 David A. Donet, Jr., Esq.
                 Donet@dmt-law.com
                 paralegals@dmt-law.com

                 Joseph A. Noa, Jr., Esq.
                 e-service@noalawfirm.com

                 Miguel M. Cordano, Esq.
                 Service@lgplaw.com

                                                MCLEOD BROCK LAW, PLLC

                                                 /s/ Lindsey C. Brock III
                                                Michael W. McLeod
                                                Florida Bar No. 956831
                                                Lindsey C. Brock III
                                                Florida Bar No. 971669
                                                9995 Gate Parkway N., Suite 400
                                                Jacksonville, FL 32246
                                                904-996-1100 Office
                                                Email: lindsey@mcleodbrock.com
                                                Secondary E-Mail: jennifer@mcleodbrock.com
                                                Counsel for Plaintiff Bridgehead Container
                                                Services Ltd.




                                                   2
